 



EXHIBIT 10.1
URS CORPORATION
SUMMARY OF NON-EXECUTIVE DIRECTOR COMPENSATION
(AS OF SEPTEMBER 30, 2006)

                  COMPONENT   VALUE   PAYABLE AS OF           Cash Compensation:
                  •   Quarterly Retainer   $10,000   Payable quarterly in
advance, on the first business day of each fiscal quarter           •  
Quarterly Premium for Chair of Audit Committee   $2,500   Payable quarterly
concurrently with the Quarterly Retainer           Cash Compensation:          
        •   Meeting Fees:       Payable to each non-executive Director for each
meeting attended               o   Board   $2,000   Per meeting attended in
person               o   Committees   $1,500   Per meeting attended by
non-Chairmen in person               o   Audit Committee Chairman   $4,000   Per
meeting chaired by Chairman of Audit Committee in person               o   Board
Affairs and Compensation Committee Chairmen   $3,000   Per meeting chaired by
Chairman of the Board Affairs and Compensation Committees in person            
  o   Telephonic meetings and participation in regular meetings by telephone
Board and Committee meetings)   $750   Per meeting attended by each
non-executive Director (including Committee Chairmen)           Equity
Compensation:                   •   Quarterly Stock Award (fully vested)  
$10,625   Issuable and calculated as of the first day of each fiscal quarter    
      •   Quarterly Deferred Stock Award (fully vested)   $10,625   Calculated
as of the first day of each fiscal quarter, but not issued until six months
after Board service has terminated           Miscellaneous:                   •
  Medical Benefit Plan       Non-executive directors who were elected prior to
December 17, 1996 are entitled to participate in URS’ medical benefit plan.    
     

